Name: Council Decision 2012/486/CFSP of 23Ã July 2012 concerning the signing and conclusion of the Agreement between the Organisation for Joint Armament Cooperation and the European Union on the protection of classified information
 Type: Decision
 Subject Matter: information technology and data processing;  EU institutions and European civil service;  international security;  information and information processing;  international affairs
 Date Published: 2012-08-24

 24.8.2012 EN Official Journal of the European Union L 229/1 COUNCIL DECISION 2012/486/CFSP of 23 July 2012 concerning the signing and conclusion of the Agreement between the Organisation for Joint Armament Cooperation and the European Union on the protection of classified information THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) At its meeting on 15 June 2009, the Council decided to authorise the Presidency to open negotiations pursuant to former Article 24 of the Treaty on European Union for a security of information agreement between the Organisation for Joint Armament Cooperation and the European Union. (2) Following that authorisation to open negotiations, the Presidency negotiated the Agreement between the Organisation for Joint Armament Cooperation and the European Union on the protection of classified information. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the Organisation for Joint Armament Cooperation and the European Union on the protection of classified information is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 July 2012. For the Council The President C. ASHTON